Title: From George Washington to Colonel George Gibson, 22 September 1777
From: Washington, George
To: Gibson, George



Camp on the Reading Road 28 Miles from Philada—22d Sepr 1777
Sir

I wrote to you about ten days ago, directing you to join this Army with the utmost expedition. But our Situation has been so much changed by a variety of circumstances since that time that I think it proper to inform you that we are at present here and are moving up the Country towards Reading as the Enemy are moving that way upon the West Side of Schuylkill. I would recommend it to you to march across the Country from Lancaster to Reading, and if you find the way

clear cross Schuylkill at that place and form a junction with me as speedily as possible. Lest you should be deceived by Reports of the Situation of the Enemy I would advise you always to keep an intelligent officer a head not only to find out where they are, but also where our Army is. You may by these means save much needless marching. Let me know as soon as possible where you are. I have only to press you to delay no time in coming on, and to assure you I am Yr most obt Servt.
